United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2267
Issued: May 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 18, 2008 appellant, filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated August 5, 2008. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed medical conditions of the back, hips, legs, feet, arms, hands and neck as a result of his
accepted employment duties.
FACTUAL HISTORY
On June 15, 2006 appellant, then a 69-year-old mail processing clerk, filed an
occupational disease claim alleging that his back, hips, legs, feet, neck, shoulders, arms and
hands had deteriorated due to factors of his federal employment. He noted that he previously
filed a claim for work-related injuries on February 23, 2003 and that his physician believed his
condition had worsened. Appellant submitted a December 18, 2003 statement describing his

employment duties of moving heavy equipment, keying mail, sorting mail while standing for
seven hours a day. The employing establishment noted that appellant’s claim had previously
been accepted for synovitis and impingement of both shoulders and aggravation of cervical
spondylosis.
In support of his claim, appellant submitted a report dated May 17, 2006 from
Dr. David P. Kalin, a family practitioner, diagnosing spondylosis at C6-7, degenerative arthritis
of the cervical spine, moderately severe spinal stenosis L4-5, Grade 1 spondylolisthesis L4 and
L5, adhesive capsulitis of both shoulders and diabetes mellitus.
The Office requested additional information by letter dated July 12, 2006. It requested
that appellant provide additional information regarding his claim for injury to his back, hips,
legs, feet, arms and hands and allowed 30 days for a response. Appellant submitted a report
dated June 8, 2006 from, a chiropractor, Dr. George M. Naruns.
Dr. Edward N. Feldman, an orthopedist, completed a report on December 23, 2003 and
diagnosed cervical radiculopathy, greater occipital neuralgia, synovitis and impingement of both
shoulders and cervical spondylosis. He stated that appellant’s conditions were causally related to
and aggravated by his work activities.
In reports dated February 28, April 19 and May 30, 2007, Dr. Kalin stated that
appellant’s symptoms remained the same and diagnosed chronic cervicothoracic musculoskeletal
ligamentous strain with paraspinal myfasciitis and spondylosis C6-7, chronic lumbosacral
musculoskeletal ligamentous strain, chronic shoulder pain, lumbar radiculopathy and diabetes.
He stated that appellant’s work duties over a prolonged period of 10 years contributed to his
neurologic and circulatory dysfunction of the upper and lower extremities.
In a letter dated September 28, 2007, the Office requested additional factual and medical
evidence from appellant and allowed 30 days for a response. Appellant submitted a report from
Dr. Kalin dated January 9, 2008 repeating the findings and conclusions of his earlier reports.
By decision dated August 5, 2008, the Office denied appellant’s claim findings that
Dr. Kalin’s report were not sufficient to establish appellant’s claim for conditions of the back,
hip, leg, feet, arms and hands due to his employment duties.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of a disease or condition for which compensation is claimed; (2) a factual
statement identifying the employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty, and must be supported by

2

medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.1
ANALYSIS
Appellant has alleged that he developed conditions of his back, hips, legs, feet, neck,
shoulders, arms and hands due to his employment duties. The Office has previously accepted the
conditions of synovitis and impingement of both shoulders and aggravation of cervical
spondylosis under a separate claim. In this case, the Office found that appellant had not
submitted sufficient medical evidence to establish a connection between his alleged conditions
and his employment duties.
Appellant submitted a series of reports from Dr. Kalin, a family practitioner, providing
various diagnoses and attributing appellant’s upper and lower extremity conditions to his
employment duties. While Dr. Kalin provided an opinion that appellant’s conditions were due to
his employment, he did not provide a clear diagnosis of a hand, arm, feet or hip condition due to
appellant’s specific employment duties. He also failed to provided a detailed description with
medical reasoning explaining how appellant’s employment duties resulted in the diagnosed
chronic cervicothoracic musculoskeletal ligamentous strain with paraspinal myfasciitis and
spondylosis C6-7, chronic lumbosacral musculoskeletal ligamentous strain, chronic shoulder
pain, lumbar radiculopathy and diabetes. Due to these deficiencies, Dr. Kalin’s reports are not
sufficient to meet appellant’s burden of proof.
Appellant also submitted a December 2003 report from Dr. Feldman, an orthopedist,
diagnosing cervical radiculopathy, greater occipital neuralgia, synovitis and impingement of both
shoulders and cervical spondylosis. Dr. Feldman stated that appellant’s conditions were causally
related to and aggravated by his work activities. This report is not sufficient to meet appellant’s
burden of proof as it does not address the alleged upper and lower extremity or back conditions.
Furthermore, he also fails to provide any medical reasoning explaining how appellant’s
employment duties caused or aggravated his diagnosed conditions.2
CONCLUSION
The Board finds that appellant failed to provide the necessary rationalized medical
opinion evidence to meet his burden of proof.

1

Solomon Polen, 51 ECAB 341, 343-44 (2000).

2

Section 8101(2) of the Federal Employees’ Compensation Act provides that the term “‘physician’ … includes
chiropractors only to the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.” 5 U.S.C. § 8101(2). Since
Dr. Naruns did not diagnose a subluxation, he is not a physician for the purposes of the Act and his report does not
constitute medical evidence.

3

ORDER
IT IS HEREBY ORDERED THAT the August 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

